David Hollenbeck,
                                                                     Individually and as the
                                                                   Successor Administrator of
                                                                 the Estate of Pierre V. nard, on


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2013

                                     No. 04-11-00739-CV

Robert VALDEZ, Individually and as Administrator of the Estate of Pierre V. Bernard deceased
                   and Fidelity and Casualty Company of New York,
                                      Appellants

                                               v.


 David HOLLENBECK, individually and as the successor administrator of the Estate of Pierre V.
   Bernard, deceased, Will Francis Baron, John Bernard Baron, Bernard Rae Bernard Box, Daryl
  Bernard, Marcus Bernard, Barbara Streff Grachek, Pam Streff Myers, Steve Streff, Scott Streff,
Yvonne Baron Fischer, Elizabeth Lamar, Kelly Lamar Loeffelholz, Jeanne Mary Lamar, John Lamar,
 David Lamar, Greg Lamar, Chris Lamar, Eric Lamar, Robert Rogers, Dana Rogers, John Rogers,
   individually, and Dana Rogers and Sherrie Ann Grogan, in their capacity as joint independent
                   executrix of the Estate of Charles Rogers, deceased, Appellees

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2006-PC-3799
                      Honorable Polly Jackson Spencer, Judge Presiding

                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       The panel has considered appellant’s Robert Valdez’s Motion for Rehearing, and the
motion is DENIED.

                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2013.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court